Citation Nr: 0906394	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active military service from 
October 2003 to April 2005, and 2 months and 1 day of prior 
active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, granted the 
Veteran's claim for service connection for PTSD, and assigned 
a 30 percent disability rating, effective April 14, 2005; and 
granted the Veteran's claim for service connection for 
hypertension, and assigned a 10 percent disability rating, 
effective April 14, 2005.

In March 2008, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.

Additional evidence was received in May 2008, and the 
appellant waived its review by the RO.  See 38 C.F.R. § 
20.1304 (2008).  The Board will consider that evidence 
accordingly.

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

There is no competent evidence that shows the Veteran has 
systolic pressure that is predominantly 200 or more, or 
diastolic pressure that is predominantly 110 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

An April 2006 letter, provided to the Veteran prior to the 
June 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because it 
informed the Veteran of what evidence was needed to establish 
his claim for service connection for hypertension, what VA 
would do and had done, and what evidence he should provide.  
The April 2006 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's hypertension in 
its June 2006 rating decision.  Consequently, no further 
notice pursuant to 38 U.S.C. § 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records and VA treatment records 
have been obtained.  Moreover, the Veteran was provided with 
a VA examination regarding his hypertension in April 2006.  
He was also provided the opportunity to present testimony at 
a video hearing on appeal before the undersigned Veterans Law 
Judge.  Thus, the Board considers VA's duty to assist 
satisfied.  Accordingly, the Board finds that no further 
assistance to the Veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.


Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Under Diagnostic Code 7101, a 10 percent rating is warranted 
if hypertension is manifested by diastolic blood pressure 
predominantly 100 or more, or by systolic blood pressure 
predominantly 160 or more.  A 10 percent rating is also 
warranted if the condition requires continuous medication for 
control, and there is a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is warranted 
if the diastolic pressure is predominantly 110 or more, or if 
the systolic pressure is predominantly 200 or more.  
38 C.F.R. § 4.104 (Diagnostic Code 7101).

The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for his 
hypertension.  In his July 2007 substantive appeal, the 
Veteran stated that because his systolic blood pressure is 
averaging around 155, because that number is close to 160, 
and because he is on constant medication for hypertension, he 
should be granted the next highest rating.  However, as noted 
above, the Veteran has already been granted the rating of 10 
percent disabling, which applies when a Veteran has systolic 
blood pressure predominantly 160 or more, or when the 
condition requires continuous medication for control, and 
there is a history of diastolic pressure predominantly 100 or 
more.  To warrant the next highest rating, 20 percent, the 
Veteran would have to show that his diastolic pressure is 
predominantly 110 or more, or that his systolic pressure is 
predominantly 200 or more.

The Veteran also stated at his March 2008 hearing before the 
undersigned Veterans Law Judge that his hypertension has 
gotten worse, and that during January or February of 2008, 
his primary care physician increased his medication dosage 
for hypertension.  The Veteran did not assert that this 
increase was due to an increase in his blood pressure.  No 
evidence of diastolic pressure of predominantly 110 or more, 
or systolic blood pressure of predominantly 200 or more, is 
of record.

The Veteran's service treatment records show no evidence of 
hypertension in service.

In July 2005, a VA clinician diagnosed the Veteran with 
hypertension.

In April 2006, the Veteran was provided with a VA 
examination.  The VA examiner found the Veteran to have blood 
pressure readings of 156/85, 152/84, and 153/94.  The VA 
examiner also noted, and VA treatment records confirm, that 
the Veteran has the following blood pressure readings from a 
VA hospital: 152/84 in April 2006; 157/89 in April 2006; 
153/97 in April 2006; 142/74 in August 2005; 144/72 in July 
2005; and 149/80 in July 2005.  In these readings, the first 
number represents the systolic blood pressure, and the second 
number represents the diastolic blood pressure.  The VA 
examiner noted, and VA treatment records confirm, that the 
Veteran's hypertension requires continuous medication for 
control.

In this case, there is no evidence of predominant diastolic 
blood pressure of 110 or more or a predominant systolic blood 
pressure of 200 or more.  Indeed, none of the nine blood 
pressure readings submitted by the Veteran show a single 
instance of diastolic blood pressure of 110 or more, or of 
systolic blood pressure of 200 or more.  After considering 
all the evidence of record, including the Veteran's 
statements, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwnski, 1 Vet. App. 49, 54 (1990).  The claim 
for a schedular rating greater than 10 percent for 
hypertension is therefore denied.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  There is no evidence that the 
Veteran's service-connected hypertension has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.  There is no evidence of 
record that the Veteran's service-connected hypertension 
causes marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Board is therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for a higher initial 
disability rating for his PTSD.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the Veteran was most recently provided a VA 
examination for his PTSD in May 2006.  The VA examiner 
diagnosed the Veteran with PTSD, and found that he had a 
Global Assessment of Functioning (GAF) score of 47.  At that 
time, the Veteran denied any work-related difficulties, and 
denied any suicidal ideation.  By contrast, the Veteran's VA 
clinician stated in a May 2008 letter that the Veteran had 
"suicidal thoughts or contemplation of his own death."  The 
VA clinician also stated that the Veteran's PTSD and major 
depression symptoms "have worsened to the point of making 
him unable to continue to work without serious & potentially 
life threatening consequences."  However, in that same 
letter, the VA clinician stated that the Veteran "will need 
about 2 weeks off work," which appears on its face to 
contradict any concerns about potential life-threatening 
consequences of working.

In a separate letter also dated May 2008, the same VA 
clinician stated that there was additional information 
pertaining to the Veteran's condition, which she would make 
available upon receipt of Form 10-5345, a Request for 
Authorization to Release Medical Records.  The clinician 
further requested that VA schedule the Veteran for an 
appointment for re-evaluation.

Additionally, the Veteran stated at his March 2008 Board 
hearing that his PTSD has gotten worse.  He reported that he 
had panic attacks 2 to 3 times per week, problems 
communicating, problems completing small and simple tasks, 
nightmares, sweats, possible hallucinations, and "zero" 
relationship with his family.  He stated that he no longer 
had suicidal ideations, although he has had them in the past.  
He further stated that although he is employed full time, his 
work is depressing and causes headaches.

In light of the Veteran's reported worsening symptoms, the 
written request from the Veteran's VA clinician for a new VA 
examination, and the nearly three years since the Veteran's 
last VA examination for PTSD, the Veteran should be scheduled 
for a new VA examination to ascertain the degree of 
disability currently associated with his service-connected 
PTSD.

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for PTSD 
since April 2008, which are not already of record.

On remand, the VA examiner is asked to review the claims 
file.  The VA examiner is further asked to provide detailed 
clinical findings of the symptomatology attributable to the 
Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for PTSD since April 2008, 
and attempt to obtain records from each 
health care provider that he identifies 
who might have available records, if not 
already in the claims file.  Specifically, 
if the Veteran so authorizes, a Request 
for Authorization to Release Medical 
Records should be sent to the Veteran's VA 
clinician, J.W.P., in accordance with her 
May 2008 letter.  If records are 
unavailable and future attempts to 
retrieve the records are futile, notations 
to that effect should be annotated in the 
claims folder.

2.  After completion of the above, 
schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
extent of his service-connected PTSD.  The 
examiner should perform any tests or 
studies deemed necessary for accurate 
assessments. 
 
The psychiatric examiner is requested to 
assess the nature and severity of the 
Veteran's service-connected PTSD.  The 
claims file must be made available to, and 
be reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
give detailed clinical findings of the 
symptomatology attributable to the 
Veteran's service-connected PTSD, 
including, as applicable, speech patterns, 
occurrence of panic attacks, impairment of 
memory, abstract thinking and judgment, 
disturbances of mood, suicidal ideation, 
and ability to establish and maintain 
effective work and social relationships.  
The examiner should provide a current GAF 
score and indicate any occupational and 
social impairment according to the rating 
criteria and GAF. 
 
The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

3.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to an initial rating for 
PTSD in excess of 30 percent.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examinations without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


